Citation Nr: 1820138	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for general anxiety disorder.

2.  Entitlement to an increased rating in excess of 20 percent for left foot pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 2002.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In a July 2014 rating decision, the Veteran's evaluation of pes cavus was increased to 20 percent, effective October 16, 2012; however, the issue is still on appeal. 

In April 2017, the Veteran testified before the undersigned at a videoconference hearing.  The transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's April 2017 Board hearing the Veteran's representative requested that the Veteran be afforded new examinations since his most recent examinations took place in 2014.  The Veteran testified that since these examinations, his disabilities had increased in severity.  He stated that due to his anxiety he had trouble adapting to stressful situations at work and had to take leave.  He also stated that due to his foot disability, his foot will swell to the point where he cannot wear shoes, he has ankle and arch pain, and he falls.  

Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's psychiatric and foot disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records and Tricare records and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After the above is completed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected anxiety disorder.  The Veteran's electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.

3.  Schedule the Veteran a VA examination to determine the current symptoms and severity of his service-connected pes cavus.  The Veteran's electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




